Citation Nr: 0841283	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-35 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Army 
between April 1968 and November 1969, to include a tour of 
combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the rating for the 
veteran's service-connected PTSD from 30 percent to 50 
percent.

The Board notes that one piece of evidence, a June 2008 
letter from the veteran's employer, was not before the RO at 
the time of the most recent Supplemental Statement of the 
Case.  The contents of the letter, however, were quoted and 
discussed in the most recent VA examination report, which was 
considered by the RO in the September 2008 Supplemental 
Statement of the Case.  Therefore, no remand is necessary, 
and a decision on the merits can be made.

The Board also notes that the veteran asserted a new claim 
for increased rating for his back condition in his March 2005 
Notice of Disagreement.  This claim is referred back to the 
RO for initial development and adjudication.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, including an 
inability to adapt to stressful situations at work, impaired 
impulse control, an inability to establish and maintain 
effective relationships, impaired judgment and mood, 
depression, irritability, and nightmares; 
it does not produce gross impairment in thought processes, 
inability to communicate, delusions or hallucinations, 
grossly inappropriate behavior; the veteran is not in danger 
of hurting himself or others, keeps up with personal hygiene, 
and does not have severe memory lapses.



CONCLUSION OF LAW

The criteria for assignment of a 70 percent evaluation for 
PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43.

VA sent a letter to the veteran in November 2004 that 
notified him of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, informed the veteran what 
the evidence must show in order to establish entitlement to 
an increased evaluation, and requested that the veteran send 
in evidence in his possession that would support his claim.  
VA sent the veteran another letter in July 2008 concerning 
Vazquez-Flores notice requirements.  This notice informed the 
veteran that when making a determination on a claim for an 
increased rating, VA considers the "[i]mpact of the 
condition and symptoms on [the veteran's] employment and 
daily life".  The notice further encouraged the veteran to 
submit statements from his employers regarding his job 
performance, lost time, and other information about how the 
condition has affected his work, and statements from people 
who know the veteran discussing his disability symptoms and 
how they have affected him.  The veteran subsequently 
provided a letter from his employer addressing the veteran's 
work performance and how such was impacted by his mental 
condition.  He also mailed a personal statement indicating he 
is going to have to retire because of his PTSD symptoms.  The 
RO readjudicated the claim in September 2008, following the 
adequate notice, and thus VA satisfied the requirements of 
Vazquez-Flores.

Here, the November 2004 notice did not request the types of 
evidence that would specifically show the increased adverse 
effect on the veteran's employment and daily life.  Although 
VA sent a corrective notice in July 2008 addressing Vazquez-
Flores requirements and followed the notice with a 
readjudication, notice was still inadequate because the July 
2008 letter was not "fully compliant" with 38 U.S.C.A. 
§ 5103.  Mayfield, 444 F.3d at 1334.  Despite the 
inadequacies of this notice, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini, 18 Vet. App. at 121-22.  The 
veteran submitted the type of evidence that is necessary to 
sustain his claim, including evidence from his employer and 
personal statements concerning the PTSD's increased adverse 
effect on his employment and daily life.  The veteran 
demonstrated an understanding of the rating criteria that 
would be applied, as shown by his statement that he has "all 
the [symptoms] of 70 [percent]" and his representative's 
statement addressing the specific criteria for a 70 percent 
evaluation.  Thus, the Board finds that any failure is 
harmless error.  Id.; see also Mayfield v. Nicholson, 19 Vet 
App. 103, 116 (2005) (holding that "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication. Stated in the 
negative, an error is not prejudicial when the error did not 
affect 'the essential fairness of the [adjudication]'."), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed.Cir. 2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  VA obtained the veteran's service medical 
records in adjudicating an earlier claim.  VA has twice 
provided VA examinations since the veteran requested an 
increased rating.  The information and evidence currently 
associated with the claims file consist of the veteran's 
service medical records and VA medical records, and letters 
supporting the veteran's claim from his private medical 
provider, his employer, and the veteran himself.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the veteran's PTSD is rated at 50 
percent, which, under the General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) requires a showing of 
the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  38 C.F.R. § 4.130.

For the PTSD rating to increase, the veteran would have to 
demonstrate one of the following levels of occupational and 
social impairment: 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  38 C.F.R. § 4.130.

At the time of a 2002 VA examination, the veteran's mood was 
neutral and he was cooperative.  He had some friends, 
socialized with people at his workplace, and still talked to 
his brothers.  His primary issue at work was "problems with 
authority figures."  The examiner determined his impulse 
control to be "fair", and determined his memory to be "3 
out of 3."  Based on the examination, the examining 
psychologist determined the veteran to have a Global 
Assessment of Functioning (GAF) score of 50, which indicates 
"serious symptoms . . . [or] any serious impairment in 
social, occupational, or school functioning."  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) 47 (4th ed. 1994).Subsequent to 
this examination, VA rated the veteran's PTSD at 30 percent.

By the time he was examined again in November 2004, he was 
having more difficulty with his occupational and social life.  
The examiner noted that the veteran had problems at work due 
to poor concentration.  He had few friends he kept in touch 
with and he "appear[ed] to isolate himself."  While he was 
cooperative during the 2004 examination, his mood was 
depressed.  The examiner determined the veteran's GAF score 
to be 45, indicating a decreased assessment of functioning 
from the earlier score of 50.  See DSM-IV 47.  After the 2004 
examination, VA increased the veteran's rating to 50 percent.  

During a June 2008 VA examination, the veteran went into 
further detail than he had previously in describing his 
depression and irritability and how they had affected his 
occupational and social life over the years.  The veteran 
stated that the only thing that motivates him now is work.  
The veteran lost a previous job after 13 years because of 
"anger problems and fights with co-workers."  At his 
current job, he often misses assignments and continues to 
fight with coworkers.  He has "concentration, memory, and 
attention problems which, when coupled with his depression 
and anger, have affected his occupational functioning through 
the years."  The veteran has been held back from promotions 
based on the effects of his PTSD.  The examiner noted a 
letter from his employer indicating the employer would not be 
able to promote the veteran because he has demonstrated 
problems working with others.  In his personal life, he is 
only able to sleep for an hour at a time, and when he is able 
to sleep, he must do so in his "lazy boy [sic] chair in the 
living room with a bayonet on his lap for protection."  He 
often has flashbacks, nightmares, and night sweats.  He has 
never been married, and he is incapable of long term 
relationships.  Although he formerly had relationships with 
his siblings, he has not spoken to them "in years".  He 
does not have any friends, and has lost interest in all of 
his pre-Vietnam hobbies.  The examining psychologist stated 
that the veteran appeared depressed and was irritable 
throughout the examination.  He also noted that the veteran 
appeared to have some "difficulties with short-term and 
long-term memory and his concentration and attention also 
appeared impaired", based in part on the veteran's inability 
to find the elevator or remember how to exit the building.  
The veteran was not suffering from hallucinations or 
delusions, and there were no overt psychotic symptoms evident 
during the examination.  The veteran denied any suicidal or 
homicidal ideation or attempts.  The 2008 examiner, similar 
to the 2004 examiner, determined the veteran to have a GAF 
score of 45.

In addition to the examinations, the veteran has submitted 
numerous statements describing PTSD symptomatology.  Foremost 
among these is a June 2008 letter from his employer which 
states that although the veteran has been a good employee 
over the years, he has "become confrontational with other 
employees on small issues."  The employer has received calls 
regarding the veteran's road rage.  The employer indicated he 
is unable to promote the veteran.  Based on "his past 
performances with working with others [promoting the veteran] 
is not in [the company's] best interest."  

The veteran also submitted a December 2005 letter from his 
private medical provider referencing the veteran's numerous 
complications resulting from his PTSD, including his 
"difficulty maintaining relationships and . . . trouble with 
concentration."

The veteran himself reports that his PTSD destroyed his 
career at work, causing him to twice be passed over for a 
supervisor position.  At work, he alleges the PTSD causes him 
to improperly perform routine aspects of his job, forget what 
he is doing, become angered easily, and blame coworkers for 
everything.  The veteran alleges he is unable to "make the 
necessary 25 years for full retirement" and his "retirement 
papers are immine[n]t."  In the veteran's personal life, 
PTSD has prevented any long term relationships, including 
dating and marriage, and has led him to lose all of his 
friends and move away from his family members.  He no longer 
sleeps well, is easily startled, and only feels comfortable 
sleeping when he is in a chair with a bayonet in his lap.

The Board finds that the currently-described symptomatology 
warrants assignment of an increased rating to 70 percent (and 
no higher) for PTSD. The veteran is severely impaired at his 
work, in his family relations, in his judgement, thinking, 
and mood.  While he has not demonstrated all of the listed 
symptoms under 38 C.F.R. § 4.130 Diagnostic Code 9411, he has 
shown some of the symptoms.  Most notable are the veteran's 
problems in his employment.  He is a truck driver, and the 
PTSD causes him to have road rage, miss turns, and forget 
assignments.  He blames his coworkers for everything, and 
with his impaired impulse control, this has led to fights 
with coworkers.  All of these problems demonstrate his highly 
confrontational nature.  The effects of PTSD have caused his 
employer to deny him promotion, saying it would not be in the 
best interests of the company.  The veteran claims he is 
unable to continue in his current work situation, and that he 
will be submitting retirement papers shortly.  

The veteran's social life is also highly impaired.  The most 
significantly-demonstrated social symptom of his PTSD is his 
inability to establish and maintain effective relationships - 
he is unable to date, has distanced himself from his family, 
and has lost all of his former friends.  He alleges that 
"[o]nce [women] get to know me, they won't have anything to 
do with me."  He no longer participates in any social 
hobbies he had prior to serving in Vietnam.

He suffers from at least some spatial disorientation, such as 
being unable to find the elevator and exit the building when 
leaving his most recent VA examination.  

The Board has considered whether or not an even higher rating 
is warranted of the veteran's PTSD. The severity of his 
disability, however, does not approximate the criteria for 
the next higher rating. A higher 100 percent evaluation is 
not warranted, as the veteran continues to be able to work, 
does not suffer from gross impairment in thought processes, 
is able to communicate well, does not experience delusions or 
hallucinations, has not behaved in a grossly inappropriate 
manner, is not in danger of hurting himself or others, keeps 
up with personal hygiene, and does not have severe memory 
lapses.

The Board has considered whether the veteran's PTSD is 
appropriate for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  The rating criteria of 38 C.F.R. § 4.130 is 
adequate.  The veteran's symptoms closely approximate those 
described at the 70 percent level on the ratings schedule.  
Further, if more significant symptoms were demonstrated, the 
Board could apply a 100 percent rating, as provided by 
Diagnostic Code 9411.  The Board finds it is not necessary to 
refer this case to the VA Central Office for assignment of an 
extraschedular evaluation.

Accordingly, an increased rating is warranted, to 70 percent, 
and no higher.




ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


